Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 03/03/2022. Claims 1, 3-9, 11-12, 14-21 and 23-27 are currently pending. Claims 2, 10, 13 and 22 are canceled per applicant’s request.
Priority
Current application, US Application No.16/825,493, is filed on 03/20/2020.
 
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks on the objections to the abstract, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the objections to the drawings, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the claim objections, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the rejections under 35 USC 101, the amendment is accepted and the newly amended independent claims now include patent eligible limitations which was pointed out in the previous office action. Thus, the previous objections are withdrawn.
	Regarding arguments on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection. Nonetheless, examiner would like to provide responses to the arguments to clarify the position of Office that the arguments are not persuasive.
	Applicant argues (see pg. 12 line 8 – pg. 13 line 4) that amended claims 1, 12, and 21 each recite "determining, using the second plurality of surface drilling parameters and the lithology porosity machine learning model, a lithology porosity classification" that includes a "lithology porosity . . . selected from the group consisting of tight sand, shaly sand, porous gas, and porous wet." and the cited references fail to teach or suggest this element of amended claims. Specifically regarding reference Sidahmed, applicant stressed that (1) Sidahmed makes clear that these rock facies types all exist with the same reservoir. (2) Sidahmed states that these rock types all exist within a "tight sand" reservoir and does not differentiate or select from among other types of lithology porosity such as shaly sand, porous gas, and porous wet.
	Examiner respectfully submits that (1) the argument “rock facies types all exist with the same reservoir” is irrelevant because claim did not claim that only one single element among the cited group can be selected for the same reservoir without overlapping for lithology porosity. Only on a rare occasion, a single element can be selected from the group for the same reservoir. Normally, lithology porosity consists of one or more elements with different percentages of each elements and (2) A “tight sand” reservoir cited by Sidahmed does not appear to mean the reservoir consists of 100% tight sand. In other words, the tight sand reservoir means major percentage of reservoir lithology porosity are a “tight sand” and other elements can be in smaller percentages. So Sidahmed still reads on the limitation. Nonetheless, new references which disclose the recited elements are included to address the applicant’s alleged arguments with clarity. See the new office action below.

Specification
	The disclosure is objected to because of the following informalities: the phrase “However, wireline logging may a lengthy and costly process as it requires by lowering a logging device” [0002] should be replaced with “However, wireline logging may be a lengthy and costly process as it requires .
Appropriate correction is required.

Claim Objections
	Claims 1, 12, and 21 are objected to because of the following informalities: 
As per claims 1, 12 and 21, the word “measurements” in “generating a wireline log from measurements obtained using the wireline tool” should be replaced with “measurement signal (or data)” for clarity because the word “measurements” represents actions of performing measurements rather than signal or data.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 8-10, 12-15, 17-19, 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Storm (US 20140025301 A1), hereinafter ‘Storm’ in view of Sidahmed (M. Sidahmed and et al, “Streamline Rock Facies Classification with Deep Learning Cognitive Process”, SPE Annual Technical Conference and Exhibition held in San Antonio, Texas, USA, 9-11 October 2017), hereinafter ‘Sidahmed’, Berge (US 7177765 B1), hereinafter ‘Berge’ and Tabanou (US 20030222651 A1), hereinafter ‘Tabanou’.
As per claims 1, 12 and 21, Storm discloses the claim as follows.
For Claim 1: A method for determining the lithology porosity of formation rock in a well, comprising: (techniques … to predict select reservoir properties without requiring wellbore logs [0012], predict select reservoir properties ‘e.g., density, porosity, permeability, brittleness [0028])

For claim 12: A system for determining the lithology porosity of formation rock in a well, comprising: (system, instrumentation [0015]) 
	a plurality of wireline logs for a respective plurality of first wells; (oil well wireline logging [0006], wireline logging environment [0018, Fig. 2], using a wireline logging tool [0025]) 
	a non-transitory computer-readable medium, the medium having executable code stored thereon, the executable code comprising a set of instructions that causes a processor to perform operations comprising: (computer program-product, computer-readable medium [0014])

For claim 21: A non-transitory computer-readable medium, the medium having executable code stored thereon for determining the lithology porosity of formation rock in a well, the executable code comprising a set of instructions that causes a processor to perform operations comprising: (computer program-product, computer-readable medium [0014])

For claims 1, 12 and 21: 
	obtaining a plurality of surface drilling parameters for a respective plurality of first wells, (surface measurements [0028], the set of parameters which are typically measured at the surface, examples… includes [0031], operations 400 for using surface measurements of a well to predict associated subsurface measurements without requiring logging tools [0034, Fig. 4 410])
	the plurality of surface drilling parameters comprising a size of a drill bit, fluid flow rate, methane concentration in a drilling fluid, ethane concentration in the drilling fluid, total gas concentration in the drilling fluid, weight of the drilling fluid flowing into the well, weight of the drilling fluid flowing out of the well, rate of penetration of the drill bit, rotation speed of the drill bit, a torque between the drill string and a formation, weight on bit (WOB), temperature of the drilling fluid flowing into the well, and temperature of the drilling fluid flowing out of the well; (the set of parameters which are typically measured at the surface, examples [0031], side note: some of the list not shown in the list is implied by a person having an ordinary skill in the art)
Except claim12:	obtaining a respective plurality of wireline logs for the plurality of first wells; (various logging measurements allow the interpretation of what kinds of fluids are in the pores ‘e.g., oil, gas, brine’. In addition, the logging measurements may be used to determine mechanical properties of the formations [0010], wireline logging [0018, Fig. 2], logging tool [0024], logging information is intended to characterize formations [0026], determine properties from one or more measurements performed below the surface of the first wellbore [0035, 0041, Fig, 4 420]), 
	obtaining a respective plurality of wireline logs for the plurality of first wells comprises: inserting a wireline tool into a respective well; and generating a wireline log from measurements obtained using the wireline tool. Storm (wireline logging [0005], probe or "sonde' is lowered into the borehole, various parameters of the earth's formations are measured and correlated with the position of the sonde in the borehole [0006])

Storm further discloses “determining respective lithology porosity classifications for the plurality of first wells based on the wireline logs to produce a structured data set comprising the plurality of surface drilling parameters, the plurality of drilling fluid parameters, and the lithology porosity classifications, the lithology porosity classifications comprising a lithology porosity at one or more depths for each of the plurality of first wells” (determine correlations between the measurements performed at the surface of the first wellbore and the measurements performed below the surface of the first wellbore, predicted properties, employ neural networks and/or genetic algorithms to determine the correlations [0036], calculate and/or estimate predicted parameters, training, many forms, types of data [0041]) and
“generating a lithology porosity machine learning model using the structured data set” (correlation of … measurements, equivalent to using the structured data, neural network, training [0031, 0046]).

However, Storm is not explicit on classification based on the wireline logs and does not explicitly recite a lithology porosity machine learning model.

Sidahmed discloses classification based on the wireline logs (classification of reservoir facies based on well log attributes [abs line 5-4 from the end]) and a lithology porosity machine learning model (integration of deep learning model [abs line 11-19], classification models for automatic prediction of reservoir rock facies types. Machine learning models [pg. 2 line 17-18], rock type definitions, parameters can then be populated in 3D space [pg. 3 line 1-8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Storm in view of Sidahmed to explicitly classify lithology porosity based on the wireline logs and use a lithology porosity machine learning model for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity  using drilling parameters without using wireline logs which results in cost saving (Storm – predict associated subsurface measurements without requiring logging tools [0034], accurate correlation algorithm [0038], cost [0011]) (Sidahmed - Plausible rock facies classification and prediction outcome is vital for attaining accurate reservoir characterization for field development planning [pg. line 8-9]).

Although Sidahmed further discloses determining various rock types (several rock types are generated in the tight sand reservoirs based on porosity, permeability, saturation or TOC content for shale reservoirs [pg. 3 section ‘Reservoir Characterization and Asset Development Cycle’ line 1-15], Side Note: see further porosity types in Qiu (CN 109557253 A)), Sidahmed does not explicitly recite the lithology porosity is selected from the group consisting of tight sand, shaly sand, porous gas, and porous wet.

Berge discloses determining rock porosity types such as porous wet, porous gas and various sand types (method for predicting rock porosity and fluid type, such as water vs. gas in sediments [col 1 line 58-59], showing examples of porous wet or porous gas, different classes of lithology, such as gas sands, water sands and mud rocks [col 2 line 51-52]).

Tabanou discloses evaluating shaly sand and tight sand layers (evaluating the potential of the reservoir by … "counting" the sand layers, shaly sand formations, sand-shale layers, tight layers [0012]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Berge and Tabanou to select the lithology porosity from the group consisting of tight sand, shaly sand, porous gas, and porous wet for an accurate classification of lithology porosity.

Storm further discloses 
	obtaining a second plurality of surface drilling parameters from a second well; (determine properties from one or more measurements performed at a surface of a second wellbore ‘e.g., development wellbore’ [0037, 0041, Fig. 4 440]).
	and determining, using the second plurality of surface drilling parameters and the lithology porosity machine learning model, a lithology porosity classification for the second well, the lithology porosity classification for the second well comprising a lithology porosity at one or more depths for the second well. (using surface measurements ‘e.g., data acquired wholly or substantially from data which may be collected from measurements made at the surface’ to predict select reservoir properties ‘e.g., density, porosity, permeability, brittleness’ without requiring wireline logging [0028], predict properties below the surface of the second wellbore based on the correlations and the measurements performed at the surface of the second wellbore [0037, Fig. 4 450], neural network 500 may be utilized to predict properties below the surface of a second wellbore without logging tools, based on measurements performed at a surface of the second wellbore [0041])

As per claims 3, 14, 23, Strom, Sidahmed, Berge and Tabanou disclose claims 1, 12 and 21 set forth above.
Sidahmed further discloses each of the plurality of wireline logs comprises at least one of a neutron porosity (NPHI) log, a sonic (DT) log, a density (RHOB) log, and a gamma ray (GR) log (Typical logs include gamma ray, neutron porosity, bulk density and sonic logs [pg. 3 section ‘Conventional Rock Typing Workflow’ line 3-4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to include various wireline log types for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 4, 15, 24, Strom, Sidahmed, Berge and Tabanou disclose claims 1, 12 and 21 set forth above.
Sidahmed further discloses normalizing the plurality of well logs before generating the machine learning model (Data normalization for each well log, preprocessing phrase [pg. 5 line 3 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to normalize the plurality of surface drilling parameters before generating the lithology porosity machine learning model for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 8, 17 and 26, Strom, Sidahmed, Berge and Tabanou disclose claims 1, 12 and 21 set forth above.
Sidahmed further discloses SVM and ANN as a machine learning classification model (using SVM and ANN classifiers [pg. 10 section references line 7-8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to use a random forest, an artificial neural network (ANN), a support vector machine (SVM), or long- short term memory networks as the lithology porosity machine learning model for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 9, 18 and 27, Strom, Sidahmed, Berge and Tabanou disclose claims 1, 12 and 21 set forth above.
Sidahmed discloses a use of data normalization technique (Data normalization for each well log, preprocessing phrase [pg. 5 line 3 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to normalizing the second plurality of surface drilling parameters for an accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Storm, Sidahmed, Berge and  Tabanou in view of Teague (US 20200349467 A1), hereinafter ‘Teague’.
As per claim 5, Strom, Sidahmed, Berge and Tabanou disclose claim 4 set forth above.
The set forth combined prior art is silent regarding normalizing the plurality of surface drilling parameters comprises using z-score normalization.

Teague discloses a use of z-score normalization (Preparing Structured Data Sets For Machine Learning [Title], z-score normalization [0040-0041. 0055, Fig. 4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Teague to use z-score normalization for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

	Claims 6, 11, 16, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Storm, Sidahmed, Berge and Tabanou in view of Storm (US 20190169986 A1), hereinafter “Storm ‘986”.
As per claims 6, 16 and 25, Strom, Sidahmed, Berge and Tabanou disclose claims 1, 12 and 21 set forth above.
The set forth combined prior art is silent regarding calibrating the lithology porosity machine learning model using a machine learning sigmoid calibration.

Storm ‘986 disclose the above limitation (the neural network 1 may be trained using the historical data and calibrated [0047, 0060], transfer function, sigmoid [0018]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Storm ‘986 to calibrate the lithology porosity machine learning model using a machine learning sigmoid calibration for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 11 and 20, Strom, Sidahmed, Berge and Tabanou disclose claims 1 and 12 set forth above.
The set forth combined prior art is silent regarding the structured data set comprises a database.

Storm ‘986 discloses used of database and dada structure interchangeably (determining … may include … looking up ‘e.g., looking up in a table, a database or another data structure [0107]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Storm ‘986 to use a database as part of structured data set for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Storm, Sidahmed, Berge and Tabanou in view of Mohamed (I. M Mohamed and et al, “Formation Lithology Classification: Insights into Machine Learning Methods”, SPE Annual Technical Conference and Exhibition held in Calgary, Alberta, Canada, 30 Sep - 2 October 2019), hereinafter ‘Mohamed’.
As per claim 7, Strom, Sidahmed, Berge and Tabanou disclose claim 1 set forth above.
The set forth combined prior art is silent regarding generating a lithology porosity machine learning model … comprises using nested stratified cross-validation.

Mohamed discloses a use of nested cross validation (A nested loop was made to test multiple k-values, and the F1-scores for training and the validation data were plotted [line 1-3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Mohamed to use nested stratified cross-validation for a lithology porosity machine learning model generation to obtain an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.
	
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Reynolds (M. Reynolds and et al, “A Laboratory Study of CO2 Interactions Within Shale and Tight Sand Cores - Duvernay, Montney and Wolfcamp Formations, SPE Canada Unconventional Resources Conference held in Calgary, Alberta, Canada, 13-14 March 2018) discloses classifying tight sand and shaly sand rock types (Shale and Tight Sand Cores [title, pg. 4 line 2-4], used rock typing to classify areas of better productivity [pg. 11 line 12-8 from the bottom]).
	Qiu (CN 109557253 A) discloses types of formation such as porous medium, muddy, sand, wet porous medium, gas or liquid … porous medium.
	Fei (US 20180320485 A1) discloses a selection of a candidate formation realization(s) from a plurality of formation realizations may be done with a classification and regression tree (CART) analysis taking petrophysical and geological properties into account.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865